Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 3/15/22 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US PGPub 2018/0366483).
Claim 1:  Choi teaches (Fig. 2) a semiconductor memory device, comprising: a first conductive layer (SS); a plurality of second conductive layers (WLn) arranged at 5intervals in a first direction above the first conductive layer; a first semiconductor layer (CH) extending in the first direction in the second conductive layers so as to be in contact with the first conductive layer;  10a charge storage layer (ML1) arranged between the first semiconductor layer and the second conductive layers; a metal layer (197) [0061] extending in the first direction and a second direction intersecting the first direction above the first conductive layer, and separating the second 15conductive layers in a third direction intersecting the first direction and the second direction; and a first insulating layer (195) including a first portion arranged between the metal layer and the first conductive layer and a second portion arranged between the metal 20layer and the second conductive layers.  
Claim 2:  Choi teaches (Fig. 2) the metal layer is insulated from the first conductive layer by the first insulating layer.  
Claim 3:  Choi teaches (Fig. 2) 25the first insulating layer covers the metal layer in the first conductive layer.  
Claim 4:  Choi teaches (Fig. 2) an entirety of a portion of the metal layer in the first conductive layer faces the first conductive layer via the first insulating layer.  
Claim 9:  Choi teaches (Fig. 2) a lower end of the first insulating layer is below an upper surface of the first conductive layer.  
Claim 2010:  Choi teaches (Fig. 2) a lower end of the metal layer is below an upper surface of the first conductive layer.  
Claim 11:  Choi teaches [0067] 25a semiconductor substrate arranged below the first conductive layer.  
Claim 12:  Choi teaches (Fig. 2) the second conductive layers include a first set of second conductive layers and a second set of second conductive layers arranged above the first set, the semiconductor memory device further comprises a 5second insulating layer extending in the first direction and the second direction above the first set and separating the second set of second conductive layers in the third direction, and a lower end of the second insulating layer is above 10the first set.  
Claim 13:  Choi teaches [0024] the device is a NAND flash memory.  
Claim 14:  Choi teaches (Fig. 2) a semiconductor memory device, comprising: a first conductive layer (SS);  15a plurality of second conductive layers (WLn) arranged at intervals in a first direction above the first conductive layer; a semiconductor layer (CH) extending in the first direction in the second conductive layers so as to be in 20contact with the first conductive layer; a charge storage layer (ML1) between the semiconductor layer and the second conductive layers; an insulating layer (195) extending in the first direction and a second direction intersecting the first direction in 25the second conductive layers, and separating each of the second conductive layers in a third direction intersecting the first direction and the second direction; and - 34 -a metal layer (197) [0061] extending in the first direction and the second direction in the insulating layer, wherein the insulating layer includes a first portion between the metal layer and the first conductive layer, and a 5second portion between the metal layer and the second conductive layers.  
Claim 15:  Choi teaches (Fig. 2) the metal layer is insulated from the first conductive layer by the insulating layer.  
Claim 1016:  Choi teaches (Fig. 2) a lower end of the metal layer is below an upper surface of the first conductive layer, and an upper end of the metal layer is above the second conductive layers.  
Claim 17:  Choi teaches (Fig. 2) a semiconductor memory device, comprising:  15a first conductive layer (SS); a plurality of second conductive layers (WLn) arranged at intervals in a first direction above the first conductive layer; a first semiconductor layer (CH) extending in the first 20direction in the second conductive layers so as to be in contact with the first conductive layer; a first charge storage layer (ML1) between the first semiconductor layer and the second conductive layers; a plurality of third conductive layers (WLn) arranged at 25intervals in the first direction above the first conductive layer, the second conductive layers and the third conductive layers being arranged at intervals in a- 35 - second direction intersecting the first direction, a second semiconductor layer (CH) extending in the first direction in the third conductive layers so as to be in contact with the first conductive layer;  5a second charge storage layer (ML1) between the second semiconductor layer and the third conductive layers; a metal layer (197) extending in the first direction and a third direction intersecting the first direction and the second direction, between the second conductive layers and 10the third conductive layers; an insulating layer (195)  including a first portion between the metal layer and the first conductive layer, a second portion between the metal layer and the second conductive layers, and a third portion between the metal layer and 15the third conductive layers.  
Claim 18:  Choi teaches (Fig. 2) the metal layer is insulated from the first conductive layer by the insulating layer.  
Claim 19:  Choi teaches (Fig. 2) 20a lower end of the metal layer is below an upper surface of the first conductive layer, and an upper end of the metal layer is above the second conductive layers and the third conductive layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PGPub 2018/0366483), as applied to claim 1 above, and further in view of Hwang et al.  (US PGPub 2011/0291172).
Regarding claim 5, as described above, Choi substantially reads on the invention as claimed, except Choi does not teach 5the metal layer contains tungsten.  Cho teaches [0044] a source plug is made of tungsten. It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element (doped polysilicon) for another known element (tungsten) resulting in the predictable result of forming a source contact plug (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 6: Hwang teaches [0044] the metal layer contains titanium nitride.  
Claim 7: Hwang teaches [0044] the metal layer contains titanium and titanium 10nitride.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PGPub 2018/0366483), as applied to claim 1 above, and further in view of Xia et al.  (US PGPub 2021/0159238).
Regarding claim 8, as described above, Choi substantially reads on the invention as claimed, except Choi does not teach a second semiconductor layer extending in the first direction, wherein 15the metal layer is arranged between the first insulating layer and the second semiconductor layer.  Xia teaches [0041] a source plug that comprises a second semiconductor layer extending in the first direction, wherein 15the metal layer is arranged between the first insulating layer and the second semiconductor layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element (metal) for another known element (metal and polysilicon combination) resulting in the predictable result of forming a source contact plug (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814